247 S.W.3d 920 (2008)
STATE of Missouri, Respondent,
v.
Otis Dean McKINNEY, Jr., Appellant.
No. WD 67467.
Missouri Court of Appeals, Western District.
March 25, 2008.
*921 Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, C.J., JOSEPH P. DANDURAND, and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Otis D. McKinney, Jr. appeals his conviction for assault in the first degree under § 565.050, RSMo (Count I), abuse of a child under § 568.060, RSMo (Count II), and two counts of endangering the welfare of a child in the first degree under § 568.045, RSMo (Counts III and IV). On appeal, Mr. McKinney claims that the circuit court erred because there was insufficient evidence offered at trial to support his convictions on Counts I and III. Specifically, Mr. McKinney asserts that there was insufficient evidence offered at trial to support the allegation of Count III that he committed the class B felony of endangering the welfare of a child in the first degree as part of a "ritual or ceremony." Mr. McKinney further alleges that his conviction for assault in the first degree must be reversed because there was insufficient evidence to support a finding that he "knowingly" caused serious physical injury to the Victim.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 30.25(b).